Concurring Opinion by
President Judge Crumlish:
I concur in the majority’s able opinion and would emphasize that the common law principles con*312cerning conflicts of interest addressed in onr recent decision of City Council Members v. Consumers Education and Protective Association, 58 Pa. Commonwealth Ct. 444, 428 A.2d 711 (1981), were subject to the peculiar constitutional and legislative mandates of home rule and municipal self-government for Philádelphia and therefore, in my judgment, present no inconsistencies.